DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. In particular, Applicant states (pp. 11) that the cited references do not teach the claim 1 limitations of “in response to receiving the write request…” and “generating metadata for the first data object…” Examiner respectfully disagrees, especially in light of Applicant arguments documented in Examiner’s Interview Summary of 6/20/2022.
Todd’s prefetch policy identifies (i.e., determines) prefetch candidates (i.e., second data object) for future access (i.e., read) requests based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd’s request to access a content unit may include user settable information such as a flag (i.e., metadata) indicating whether prefetching is desired, and the system may perform prefetching or not based on this information [0162], such as turning off prefetching for write requests. The system is further configurable to disable prefetching in response to an individual access request (fig. 9, #905; [0165]), such as disabling prefetching for write requests.
Applicant further states (pp. 12) that a final rejection would be improper because claim 1 is not amended. Examiner respectfully disagrees. In the interview summary dated 6/16/2022, Examiner indicated that claim 1 would need to be amended further to overcome the rejection. In the current Office action, the rejection writeup of claim 1 is expanded citing additional paragraphs from Todd, but no new ground of rejection is made. Thus, the rejection is properly made final.
In summary, Todd teaches the argued limitations of independent claims 1, 11 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al. US patent application 2008/0065718 [herein “Todd”].
Claim 1 recites “A system comprising: a processor; and a memory including instructions that are executable by the processor for causing the processor to: receive a write request from a software application, the write request being for writing a first data object to a storage device; and”.
Todd’s storage system accesses content units (i.e., first data object) by sending access (i.e., write) requests to a system core (i.e., storage device) with one or more caches [0006], e.g., when a content unit is initially written to an OAS system [0151].
Claim 1 further recites “in response to receiving the write request: determine a second data object that is to be prefetched based on a read request for the first data object from the software application;”
Todd’s prefetch policy identifies (i.e., determines) prefetch candidates (i.e., second data object) for future access (i.e., read) requests based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Claim 1 further recites “generate metadata for the first data object, the metadata indicating that the second data object is to be prefetched; and store the first data object with the metadata in the storage device.”
Todd’s request to access a content unit may include user settable information such as a flag (i.e., metadata) indicating whether prefetching is desired, and the system may perform prefetching or not based on this information [0162], such as turning off prefetching for write requests. The system is further configurable to disable prefetching in response to an individual access request (fig. 9, #905; [0165]), such as disabling prefetching for write requests.

Claim 11 recites “A method comprising: receiving, by a processor of a computer system, a write request from a software application, the write request being for writing a first data object to a storage device; and”.
Todd’s storage system accesses content units (i.e., first data object) by sending access (i.e., write) requests to a system core (i.e., storage device) with one or more caches [0006], e.g., when a content unit is initially written to an OAS system [0151].
Claim 11 further recites “in response to receiving the write request: determining, by the processor, a second data object that is to be prefetched in relation to the first data object;”
Todd’s prefetch policy identifies (i.e., determines) prefetch candidates (i.e., second data object) for future access (i.e., read) requests based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Claim 11 further recites “generating, by the processor, metadata for the first data object, the metadata indicating that the second data object is to be prefetched; and storing, by the processor, the first data object with the metadata in the storage device, the computer system being configured to use the stored metadata at a future point in time to prefetch the second data object in response to receiving a subsequent read request for the first data object.”
Todd’s request to access a content unit may include user settable information such as a flag (i.e., metadata) indicating whether prefetching is desired, and the system may perform prefetching or not based on this information [0162], such as turning off prefetching for write requests. The system is further configurable to disable prefetching in response to an individual access request (fig. 9, #905; [0165]), such as disabling prefetching for write requests.
	Claim 20 is analogous to claim 11, and is similarly rejected.

Claim 2 recites “The system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to, subsequent to storing the first data object with the metadata in the storage device: receive the read request for the first data object; and in response to receiving the read request for the first data object: obtain the first data object from the storage device and store the first data object in a cache memory;”
Todd’s storage system accesses content units (i.e., first data object) by sending access (i.e., read) requests to a system core (i.e., storage device) with one or more caches [0006], after a content unit is initially written to an OAS system [0151].
Claim 2 further recites “retrieve the metadata for the first data object from the storage device; determine that the second data object is to be prefetched based on the metadata retrieved from the storage device; and”.
Todd’s prefetch policy identifies (i.e., determines) prefetch candidates (i.e., second data object) for future access requests based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Claim 2 further recites “based on determining that the second data object is to be prefetched, obtain the second data object from the storage device and store the second data object in the cache memory for subsequent use in relation to a subsequent read request for the second data object.”
When prefetching is not disabled nor turned off, Todd initiates prefetching operation in various ways, such as when access to a particular content unit is requested once it is stored in the system, when there is a cache hit or miss, or even on a continuous basis [0137].
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd as applied to claims 2 and 12 above, and further in view of Green et al. US patent application 2006/0004886 [herein “Green”].
Claim 3 recites “The system of claim 2, wherein the storage device includes a plurality of versions of the metadata associated with the first data object, wherein the plurality of versions of the metadata indicate a plurality of data objects to be prefetched in response to the read request for the first data object, and wherein the memory further includes instructions that are executable by the processor for causing the processor to select the second data object from among the plurality of data objects based on a predefined read policy.”
Todd teaches claim 2, where the prefetch policy (i.e., predefined read policy) identifies (i.e., selects) prefetch candidates (i.e., second data object) subsequent to an access (i.e., read) request (i.e., first data object) based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd does not disclose the limitation on versions of metadata; however, Green teaches a versioned metadata system where multiple versions of metadata for a given object exist concurrently (Green: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd with Green. One having ordinary skill in the art would have found motivation to incorporate Green’s system in Todd to enable versioned metadata for both requested content units and prefetch candidates on which prefetch policy is defined, in order to avoid such metadata becoming the bottleneck of concurrent access to content units (Green: [0003]).
	Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd as applied to claims 3 and 13 above, in view of Green, and further in view of Ali et al. A Survey of Web Caching and Prefetching, IJASCA 3:1, 2011, pp. 1-27 [herein “Ali”].
Claim 4 recites “The system of claim 3, wherein the predefined read policy involves selecting a data object among the plurality of data objects that is most frequently referenced in the plurality of versions of the metadata, and wherein the second data object is selected based on the second data object being most frequently referenced in the plurality of versions of the metadata.”
Todd and Green teach claim 3, where a prefetch policy (i.e., predefined read policy) identifies prefetch candidates (i.e., second data object) subsequent to an access request based on prefetch criteria defined on versioned metadata of the request (e.g., requester, content type, access type), versioned metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd and Green do not disclose this claim; however, Ali teaches frequency-based policies using object popularity to identify (i.e., select) the least frequently visited (i.e., referenced) object to evict, or equivalently the most frequently visited object to cache/prefetch (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s frequency-based policies in Todd’s prefetch policy to improve the cache hit rate.
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The system of claim 3, wherein the predefined read policy involves selecting a data object among the plurality of data objects that was most recently requested by the software application, and wherein the second data object is selected based on the second data object being most recently requested among the plurality of data objects by the software application.”
Todd and Green teach claim 3, where a prefetch policy (i.e., predefined read policy) identifies prefetch candidates (i.e., second data object) subsequent to an access request based on prefetch criteria defined on versioned metadata of the request (e.g., requester, content type, access type), versioned metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd and Green do not disclose this claim; however, Ali teaches recency-based policies using recency to identify (i.e., select) the least recently requested object to evict, or equivalently the most recently requested object to cache/prefetch (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s recency-based policies in Todd’s prefetch policy to improve the cache hit rate.
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The system of claim 1, wherein the storage device includes a plurality of versions of the metadata associated with the first data object, wherein the plurality of versions of the metadata indicate a plurality of data objects to be prefetched in response to the read request for the first data object, and wherein the memory further includes instructions that are executable by the processor for causing the processor to execute a compaction process for merging the plurality of versions of the metadata into a single version of the metadata on the storage device based on a predefined merge policy.”
Todd teaches claim 1, where a prefetch policy (i.e., predefined merge policy) identifies prefetch candidates subsequent to an access (i.e., read) request (i.e., first data object) based on prefetch criteria defined on metadata of the request (e.g., requester, content type, access type), metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd does not disclose the limitation on versions of metadata; however, Green teaches a versioned metadata system where multiple versions of metadata for a given object exist concurrently (Green: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd with Green. One having ordinary skill in the art would have found motivation to incorporate Green’s system in Todd to enable versioned metadata for both requested content units and prefetch candidates on which prefetch policy is defined, in order to avoid such metadata becoming the bottleneck of concurrent access to content units (Green: [0003]).
According to the instant specification, the merge policy can involve selecting the most frequently referenced data object [0025], or the most recently requested data object [0026], from the plurality of data objects.
Todd and Green do not disclose this claim; however, Ali’s frequency-based policies use object popularity to identify (i.e., select) the most frequently visited (i.e., referenced) object (i.e., single version of the metadata) to cache/prefetch (Ali: Table 2, pp. 7). Likewise, Ali’s recency-based policies use recency to identify the most recently requested object to cache/prefetch (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s frequency-based or recency-based policies in Todd’s prefetch policy to improve the cache hit rate.
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The system of claim 6, wherein the predefined merge policy involves selecting a data object among the plurality of data objects that is most frequently referenced in the plurality of versions of the metadata, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: select the second data object based on the second data object being most frequently referenced in the plurality of versions of the metadata; and based on selecting the second data object, generate the single version of the metadata to indicate that only the second data object is to be prefetched among the plurality of data objects.”
Todd and Green teach claim 6, where a prefetch policy (i.e., predefined merge policy) identifies prefetch candidates subsequent to an access request based on prefetch criteria defined on versioned metadata of the request (e.g., requester, content type, access type), versioned metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd and Green do not disclose this claim; however, Ali’s frequency-based policies use object popularity to identify (i.e., select) the least frequently visited (i.e., referenced) object (i.e., second data object) to evict, or equivalently the most frequently referenced object (i.e., single version metadata) to cache/prefetch (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s frequency-based policies in Todd’s prefetch policy to improve the cache hit rate.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The system of claim 6, wherein the predefined merge policy involves selecting a data object among the plurality of data objects that was most recently requested by the software application, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: select the second data object based on the second data object being most recently requested among the plurality of data objects by the software application; and based on selecting the second data object, generate the single version of the metadata to indicate that only the second data object is to be prefetched among the plurality of data objects.”
Todd and Green teach claim 6, where a prefetch policy (i.e., predefined merge policy) identifies prefetch candidates subsequent to an access request based on prefetch criteria defined on versioned metadata of the request (e.g., requester, content type, access type), versioned metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd and Green do not disclose this claim; however, Ali’s recency-based policies use recency to identify (i.e., select) the least recently requested object (i.e., second data object) to evict, or equivalently the most recently requested object (i.e., single version of metadata) to cache/prefetch (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s recency-based policies in Todd’s prefetch policy to improve the cache hit rate.
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The system of claim 6, wherein the memory further includes instructions that are executable by the processor for causing the processor to generate the plurality of versions of the metadata by: executing a machine-learning model to determine the plurality of data objects and a plurality of confidence values corresponding to the plurality of data objects, each confidence value in the plurality of confidence values indicating a confidence of the machine-learning model in determining that a corresponding data object in the plurality of data objects is to be prefetched; and”.
Todd and Green teach claim 6, but do not disclose this limitation; however, Ali teaches data mining (i.e., machine-learning) based prefetching to discover association rules of pages (i.e., data objects) frequently accessed (i.e., prefetched) together, and confidence or strength of the association (Ali: sec. 3.2.4.1, para. 1).
Claim 9 further recites “include the plurality of confidence values in the plurality of versions of the metadata, each version of the metadata in the plurality of versions of the metadata indicating (i) a respective data object among the plurality of data objects to be prefetched and (ii) a respective confidence value corresponding to the respective data object from among the plurality of confidence values.”
Todd and Green do not disclose this limitation; however, Ali teaches function-based policies using a utility (i.e., confidence) value associated each object (i.e., version of metadata) to identify the one (i.e., respective data object) with the smallest value (i.e., respective confidence value) to evict (i.e., the one with the highest value to cache/prefetch) (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s function-based policies in Todd’s prefetch policy, with Ali’s utility value as part of Todd’s metadata of prefetch candidates, to improve the cache hit rate.
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The system of claim 9, wherein the predefined merge policy involves selecting a data object among the plurality of data objects with a highest confidence value among the plurality of confidence values, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: select the second data object based on the second data object having the highest confidence value among the plurality of confidence values; and based on selecting the second data object, generate the single version of the metadata to indicate that only the second data object is to be prefetched among the plurality of data objects.”
Todd and Green teach claim 9, where a prefetch policy (i.e., predefined merge policy) identifies prefetch candidates subsequent to an access request based on prefetch criteria defined on versioned metadata of the request (e.g., requester, content type, access type), versioned metadata of the prefetch candidate (e.g., source, size, content type) (fig. 6, #603; [0009]), as well as historical access patterns [0131].
Todd and Green do not disclose this claim; however, Ali teaches function-based policies using a utility (i.e., confidence) value associated each object (i.e., version of metadata) to identify (i.e., select) the one (i.e., second data object) with the smallest value to evict (i.e., the one with the highest value to cache/prefetch) (Ali: Table 2, pp. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Todd and Green with Ali. One having ordinary skill in the art would have found motivation to incorporate Ali’s function-based policies in Todd’s prefetch policy, with Ali’s utility value as part of Todd’s metadata of prefetch candidates, to improve the cache hit rate.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163